Judgment unanimously affirmed, with costs. The agreement dissolving the partnership fixed the value of the business and the value of the defendant’s interest therein. It left the time when the balance of $1,000 was to be paid uncertain. However, the lapse of time has cured this uncertainty, and that amount is now due. The evidence shows that the correct amount of the bills receivable was the amount stated in the memorandum thereof presented to the scrivener at the time the agreement was made, and all of them have; been collected. The amount of tho bills payable was also correctly stated in the same manner. These have all been paid. The only subject of controversy was as to whether the agreement should have provided for an equal division of the discounts upon bills payable. We think the trial court correctly decided that no such agreement was made. To conclude the matter, nothing remains but to pay the defendant the amount specified in the agreement. The plaintiff will then own the business clear of all claims of the defendant. Present—Kelly, P. J., Rich, Jaycox, Kelby and Young, JJ.